       Case 17-13497-BFK Doc 187-1 Filed 10/05/18 Entered 10/05/18 08:11:26                          Desc
                   Checksheet - Motion/NTC: Notice Recipients Page 1 of 1
                                                    Notice Recipients
District/Off: 0422−1                      User: douglasse               Date Created: 10/5/2018
Case: 17−13497−BFK                        Form ID: igmoti16             Total: 1


Recipients of Notice of Electronic Filing:
aty         Ioannis Laskaris        ioannis.laskaris@maryland.gov
                                                                                                  TOTAL: 1
